DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on May 21, 2021.  Claims 1 – 20 are pending and examined below.

Response to Arguments

Applicant’s response to arguments, with regards to claims 1 - 20, filed on May 21, 2021 are moot in view of the new grounds of rejection under the combination of Kreiner, Shattil, Winn, Borup, Sham, Michini, and Lim which are necessitated by Applicant’s amendments.

On page 7 of Applicant’s response, the Applicant argues that Kreiner does not teach a fleet manager.  Examiner respectfully disagrees with the Applicant’s assertion.  Kreiner teaches a fleet manager.  See Figs. 1 – 2.  

    PNG
    media_image1.png
    517
    690
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    224
    630
    media_image2.png
    Greyscale


By way of incorporation respective to Fig. 1, see ¶0025, “the first drone included in a fleet of drones… include receiving the service request from a computer aided dispatch system, with the service request identifying the first location and including descriptive information… selecting the first drone from the fleet of drones based on the descriptive information and a distance between the first location and the second location, and invoking a mapping application to determine the flight plan to route the first drone from the second location to the first location.”)

Please see detailed rejections below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2017/0154536 A1 to KREINER et al. (herein after "Kreiner").

As to Claim 14,
Kreiner is considered to disclose a method for operating a plurality of autonomous flight vehicles (see at least Figs. 1 - 4, 7A, 11 - 13, and  ¶0035, "drone operations manager 125 processes information included in the request to select a drone, such as the example drone 105A, from the fleet of drones to support the request. The drone operations manager 125 also selects, based on information included in the request, a flight control platform, such as the flight control platform 130, associated with , the method comprising: 
receiving, by an autonomous flight vehicle fleet manager, a mission request from an end user, the mission request including at least one mission objective (see at least Figs. 1 - 4, 7A, 11 - 13, and  ¶0035, "the drone operations manager 125 dispatches drones in response to service requests received from requestors, such as an example computer aided dispatch system 145"); 
determining, by the fleet manager in response to receipt of a mission request, a mission plan having a corresponding mission path and corresponding mission tasks (see at least Figs. 1 - 4, 7A, 11 - 13, and ¶0035, "The drone operations manager 125 further determines a flight plan for piloting the selected drone 105A to an example target location 150 identified in the service request”), the mission plan being determined based on autonomous flight vehicle information from a vehicle occupancy map (see at least Figs. 1 - 4, 7A, 11 - 13, and ¶0020, "methods... include selecting the first drone from the fleet of drones based on the descriptive information and a distance between the first location and the second location, and invoking a mapping application to determine the flight plan to route the first drone from the second location to the first location”), the autonomous flight vehicle information including data descriptive of a plurality of vehicle capabilities (see at least Figs. 1 - 2, ¶0043, "in response to a service request received from the CAD system 145, the drone operations manager 125 ; 
selecting, by the fleet manager, one or more candidate vehicles of a fleet of vehicles to perform at least one of the corresponding mission tasks (see at least Figs. 1 – 4.  In particular, see Figs. 1 - 2.

    PNG
    media_image1.png
    517
    690
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    224
    630
    media_image2.png
    Greyscale

See ¶0035 - ¶0038, "the drone operations manager 125 dispatches drones in response to service requests received from requestors, such as an example computer aided dispatch system… the drone operations manager 125 processes information included in the request to select a drone, such as the example drone 105A, from the fleet of drones to support the request.”), wherein at least one vehicle capability of the one or more candidate vehicles corresponds to a capability requirement determined from the mission request (see at least Figs. 1 - 2, ¶0043); and 
coordinating operation of the selected one or more vehicles for a duration of the mission request, thereby fulfilling the at least one mission objective of the mission request.  (See at least Figs. 1 - 2, ¶0043, "the CAD request processor 325 may select one of the available drones 105A-C that has the lowest calculated travel time and/or distance to the target location 150, and/or that has a calculated travel time that satisfies (e.g., is within) a first threshold window of time (e.g., 5 minutes or some other time window), and that has an operational range and duration to travel to the target location 150 and remain there for at least a second threshold window of time (e.g., 30 minutes, 1 hour, or some other window of time.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 –5, and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0154536 A1 to KREINER et al. (herein after "Kreiner") in view of U.S. Patent Application Publication No. 2017/0235316  (herein after "Shattil"), and further in view of U.S. Patent Application Publication No. 2017/0083979 A1 to WINN et al. (herein after “Winn").

As to Claim 1,
Kreiner is considered to disclose a method for planning and executing missions (see Figs. 1 - 4, 7A, 11 - 13, and  ¶0035, "drone operations manager 125 processes information included in the request to select a drone, such as the example drone 105A, from the fleet of drones to support the request. The drone operations manager 125 also selects, based on information included in the request, a flight control platform, such as the flight control platform 130, associated with a pilot, and a drone observation platform, such as the drone observation platform 135A."  Kreiner teaches a fleet manager as his drone operations manager 125), the method comprising: 
receiving, by a fleet manager, a mission request from an end user (see Figs. 1 - 4, 7A, 11 - 13, and  ¶0035, "the drone operations manager 125 dispatches drones in response to service requests received from requestors, such as an example computer aided dispatch system 145"); 
determining, by the fleet manager in response to receipt of a mission request, a mission plan having a corresponding mission path and corresponding mission tasks (see Figs. 1 - 4, 7A, 11 - 13, and ¶0035, "The drone operations manager 125 further determines a flight plan for piloting the selected drone 105A to an example target location 150 identified in the service request”); 
determining, by the fleet manager, one or more vehicles of a fleet of aerial autonomous vehicles to perform the corresponding mission tasks (see Figs. 1 - 4, 
However, Kreiner’s computer aided dispatcher of drones does not teach or suggest, wherein the mission path and mission tasks may be divided into segments performed by different vehicles of the fleet; and 
coordinating, by the fleet manager, selected one or more vehicles, to perform the corresponding mission tasks, wherein the determined one or more vehicles for performing the corresponding mission path are enabled to acquire digital 2D data corresponding to a flight path, 
analyze the acquired digital 2D data to detect incidents relating to the mission which require a change in a mission path.

Therefore, Shattil and Winn’s publications are introduced to combine with Kreiner’s computer aided dispatcher of drones to cure the gaps that Kreiner has in disclosing the claimed invention.
Shattil’s work teaches a coordinated UAV control system wherein it utilizes a cooperative Radio Access Network (RAN) – a signal processor configured to process RAN signals cooperatively with at least one other UAV to increase the rank of the RAN channel and produce RAN performance criteria. A flight controller provides autonomous navigation control of the UAV ' s flight based on the relative spatial locations of other 
Shattil further teaches wherein the mission path and mission tasks may be divided into segments performed by different vehicles of the fleet.  (See Figs. 1 - 3, and ¶0060 - ¶0068, "flight controller 202 can adapt the UAV's flight to facilitate cooperative mitigation processing with other UAVs. For example, the flight controller 202 may be responsive to processor 203 in order to adapt flight navigation criteria according to the RAN performance criteria, which can provide for enhancing RAN mitigation performance. The navigation criteria can be implemented by the flight controller 202 as the rule base for autonomous navigation control... the positioning of UAVs in a Cooperative-MIMO UAV cluster can be adapted by each flight controller 202 to enhance advantageous characteristics of the UAV-MIMO channel to improve RAN performance... MIMO processor 253 directly or indirectly instructs each UAV's flight controller 202 to adapt its flight according to enhance RAN performance. By way of example, the MIMO processor 253 may update the navigation criteria employed by each UAV's flight controller 202."  In particular see ¶0060, and ¶0068.)
Additionally, Shattil’s UAV relays in cooperative-MIMO system teaches coordinating, by the fleet manager, selected one or more vehicles (see Figs. 1 – 2, 4 – 6, ¶0055, and ¶0057.  In particular, see Figs. 1 - 2.  

    PNG
    media_image3.png
    694
    582
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    680
    566
    media_image4.png
    Greyscale

See ¶0055, “The fleet manager 207 can comprise a UAV cluster manager 251, a synchronization manager 252, a MIMO processor 253, a scheduler 254, a fronthaul network manager 255, and/or a mitigation coordinator 256.  See ¶0057, “The flight controller 202 is an onboard system configured to facilitate coordinated flight operations of two or more UAVs operating in close proximity to each other. The flight controller 202 may use the relative spatial location information to adjust the UAV's directional path to maintain a safe area around itself.), to perform the corresponding mission tasks.  (See Figs. 1 – 2, 4 – 6, and ¶0059 - ¶0060.  In particular, see Figs. 4 – 5.  

    PNG
    media_image5.png
    723
    562
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    510
    582
    media_image6.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Kreiner’s computer aided dispatcher of drones with the inventive element of Shattil’s coordinated system of drone cooperation via flight plan segmentation, as taught by Shattil.  Motivation for combining these elements include, but are not limited to: more efficient coordinated multi-drone flight planning, thereby yielding higher collision avoidance and mitigation strategies, and more efficient and reliable flight planning.

Winn’s work presents a system for managing UAVs comprising a first relay that performs mission management on a first UAV; a first conduit, corresponding to a first geographical area, that manages communication between the first UAV and first relay when the first UAV is located in the first geographical area; a first web server that enables user interfacing with the first UAV; and a pre-flight insurance tap that generates an insurance quote for a mission of the first UAV when an instance of the pre-flight insurance tap is called by the first relay.  Winn teaches a UAV fleet manager.  (See Figs. 1 - 2, ¶0024, ¶0060, and ¶0081.)

    PNG
    media_image7.png
    750
    482
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    699
    495
    media_image8.png
    Greyscale

While Shattil’s UAV’ relays in cooperative-MIMO systems discusses performing, by the selected one or more vehicles, the corresponding mission tasks, wherein the 
Although Shattil’s UAVs’ relays in cooperative-MIMO systems discusses analyzing the acquired digital 2D data to detect incidents relating to the mission which require a change in a mission path, (see ¶0060), Winn’s UAV mission hosting system in cooperative relay systems again provides more clarification.  (See Figs. 1 – 2, 5, ¶0066, ¶0070 – ¶0074, and ¶0079.  In particular, see Fig. 5.  

    PNG
    media_image9.png
    667
    464
    media_image9.png
    Greyscale

See ¶0066, “The pre-flight insurance tap 152 may compare risk to the UAV during a mission to preset risk thresholds… In this instance, the pre-flight insurance tap 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Kreiner’s computer aided dispatcher of drones with the 2D airspace analytics and resulting navigational control and UAVs’ flight plan alteration, as taught by Winn.  Motivation for combining these elements include, but are not limited to: more efficient coordinated multi-drone flight planning, thereby yielding higher collision avoidance and mitigation strategies, and more efficient and reliable flight planning.

As to Claim 2,
Modified Kreiner substantially discloses the method of claim 1, further comprising: 
broadcasting, by the fleet manager, the mission plan to each vehicle of the fleet (see Fig. 7B, and ¶0076 - ¶0077, "the flight plan processor 330 to configure the selected drone (e.g., the drone 105A) to broadcast a restriction override or other authorization signal to, for example, disable any active deterrents that may attempt to interfere with the drone while it operates in the restricted airspace. Assuming the flight plan for flying the selected drone 105A to the target location 150 is approved”); 
receiving, by the fleet manager, a corresponding communication from each of at least some vehicles of the fleet indicating an ability of the vehicle to perform one or more mission tasks of the mission (see Figs. 1 - 2, ¶0043), wherein a selecting step is performed to determine the vehicles to perform the corresponding mission tasks based on the corresponding communications.  (See Figs. 1 - 2, ¶0043, "the CAD request processor 325 may select one of the available drones 105A-C that has the lowest calculated travel time and/or distance to the target location 150, and/or that has a calculated travel time that satisfies ( e.g., is within) a first threshold window of time (e.g., 5 minutes or some other time window), and that has an operational range and duration to travel to the target location 150 and remain there for at least a second threshold window of time (e.g., 30 minutes, 1 hour, or some other window of time.”)

As to Claim 3,
Modified Kreiner substantially discloses the method of claim 2.

However, Kreiner’s computer aided dispatcher of drones fails to teach or suggest, wherein the corresponding communication from each of at least some vehicles of the fleet represent an enthusiasm of the vehicle to perform the one or more mission tasks.
Shattil, on the other hand, teaches wherein the corresponding communication from each of at least some vehicles of the fleet represent an enthusiasm of the vehicle to perform the one or more mission tasks (see ¶0106 - ¶0107, "a cluster of UAVs may perform local cooperative-MIMO processing, such as to determine subspace processing weights from local CSL.The local MIMO processing results (e.g., local subspace weights and, optionally, the CSI) can be communicated to a central authority which receives local MIMO processing results from other clusters. Upon collecting local MIMO the local results may constitute a first estimate for the MIMO processing weights, and global processing might provide improved estimates, which can then be used to perform spatial multiplexing and / or demultiplexing.  Emphasis added.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Kreiner’s computer aided dispatcher of drones with the inventive element of Shattil’s coordinated system of drone cooperation via flight plan segmentation as taught by Shattil, in order to realize greater efficiencies.

As to Claim 4,
Kreiner is considered to disclose a method for planning and executing missions (see Figs. 1 - 4, 7A, 11 - 13, and  ¶0035, "drone operations manager 125 processes information included in the request to select a drone, such as the example drone 105A, from the fleet of drones to support the request. The drone operations manager 125 also selects, based on information included in the request, a flight control platform, such as the flight control platform 130, associated with a pilot, and a drone observation platform, such as the drone observation platform 135A."  Kreiner teaches a fleet manager as his drone operations manager 125), the method comprising: 
receiving, by a fleet manager, a mission request from an end user (see Figs. 1 - 4, 7A, 11 - 13, and  ¶0035, "the drone operations manager 125 dispatches drones in response to service requests received from requestors, such as an example computer aided dispatch system 145"); 
determining, by the fleet manager in response to receipt of a mission request, a mission plan having a corresponding mission path and corresponding mission tasks (see Figs. 1 - 4, 7A, 11 - 13, and ¶0035, "The drone operations manager 125 further determines a flight plan for piloting the selected drone 105A to an example target location 150 identified in the service request”); 
broadcasting, by the fleet manager, the mission plan to each vehicle of the fleet (see Fig. 7B, and ¶0076 - ¶0077, "the flight plan processor 330 to configure the selected drone (e.g., the drone 105A) to broadcast a restriction override or other authorization signal to, for example, disable any active deterrents that may attempt to interfere with the drone while it operates in the restricted airspace. Assuming the flight plan for flying the selected drone 105A to the target location 150 is approved”); 
receiving, by the fleet manager, a corresponding communication from each of at least some vehicles of the fleet indicating an ability of the vehicle to perform one or more mission tasks of the mission (see Figs. 1 - 2, ¶0043); 
selecting, by the fleet manager, one or more vehicles of a fleet of aerial autonomous vehicles to perform the corresponding mission tasks (see Figs. 1 - 4, 7A, 11 - 13, and  ¶0035, "drone operations manager 125 processes information included in the request to select a drone, such as the example drone 105A, from the fleet of drones to support the request. The drone operations manager 125 also selects, based on information included in the request, a flight control platform, such as the flight control platform 130, associated with a pilot, and a drone observation platform, such as the drone observation platform 135A."  Kreiner teaches a fleet manager as his drone operations manager 125.  See ¶0039, "the drone operations manager 125... configures 
wherein the selecting step is performed to determine the vehicles to perform the corresponding mission tasks based on the corresponding communications.  (See Figs. 1 - 4, and ¶0035 - ¶0038, "the drone operations manager 125 dispatches drones in response to service requests received from requestors, such as an example computer aided dispatch system… the drone operations manager 125 processes information included in the request to select a drone, such as the example drone 105A, from the fleet of drones to support the request.”)

However, Kreiner’s computer aided dispatcher of drones fails to teach or suggest, wherein the corresponding communication from each of at least some vehicles of the fleet represent an enthusiasm of the vehicle to perform the one or more mission tasks, wherein the mission path and mission tasks may be divided into segments performed by different vehicles of the fleet; and
coordinating, by the fleet manager, the selected one or more vehicles, to perform the corresponding mission tasks.
Shattil, on the other hand, teaches wherein the corresponding communication from each of at least some vehicles of the fleet represent an enthusiasm of the vehicle to perform the one or more mission tasks (see ¶0106 - ¶0107, "a cluster of UAVs may perform local cooperative-MIMO processing, such as to determine subspace processing weights from local CSL.The local MIMO processing results (e.g., local subspace weights and, optionally, the CSI) can be communicated to a central authority which the local results may constitute a first estimate for the MIMO processing weights, and global processing might provide improved estimates, which can then be used to perform spatial multiplexing and / or demultiplexing.  Emphasis added), wherein the mission path and mission tasks may be divided into segments performed by different vehicles of the fleet.  (See Figs. 1 - 3, and ¶0060 - ¶0068, "flight controller 202 can adapt the UAV's flight to facilitate cooperative mitigation processing with other UAVs. For example, the flight controller 202 may be responsive to processor 203 in order to adapt flight navigation criteria according to the RAN performance criteria, which can provide for enhancing RAN mitigation performance. The navigation criteria can be implemented by the flight controller 202 as the rule base for autonomous navigation control... the positioning of UAVs in a Cooperative-MIMO UAV cluster can be adapted by each flight controller 202 to enhance advantageous characteristics of the UAV-MIMO channel to improve RAN performance... MIMO processor 253 directly or indirectly instructs each UAV's flight controller 202 to adapt its flight according to enhance RAN performance. By way of example, the MIMO processor 253 may update the navigation criteria employed by each UAV's flight controller 202."  In particular see ¶0060, and ¶0068.)
Shattil’s UAVs’ relays in cooperative-MIMO systems further teaches coordinating, by the fleet manager, selected one or more vehicles (see Figs. 1 – 2, 4 – 6, ¶0055, and ¶0057.  In particular, see Figs. 1 - 2.  

    PNG
    media_image3.png
    694
    582
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    680
    566
    media_image4.png
    Greyscale

See ¶0055, “The fleet manager 207 can comprise a UAV cluster manager 251, a synchronization manager 252, a MIMO processor 253, a scheduler 254, a fronthaul network manager 255, and/or a mitigation coordinator 256.  See ¶0057, “The flight controller 202 is an onboard system configured to facilitate coordinated flight operations of two or more UAVs operating in close proximity to each other. The flight controller 202 may use the relative spatial location information to adjust the UAV's directional path to maintain a safe area around itself.), to perform the corresponding mission tasks.  (See Figs. 1 – 2, 4 – 6, and ¶0059 - ¶0060.  In particular, see Figs. 4 – 5.  

    PNG
    media_image5.png
    723
    562
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    510
    582
    media_image6.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Kreiner’s computer aided dispatcher of drones with the inventive element of Shattil’s coordinated system of drone cooperation via flight plan segmentation, as taught by Shattil.  Motivation for combining these elements include, but are not limted to: more efficient coordinated multi-drone flight planning, thereby yielding higher collision avoidance and mitigation strategies, and more efficient and reliable flight planning.

While Shattil’s UAV’ relays in cooperative-MIMO systems discusses performing, by the selected one or more vehicles, the corresponding mission tasks, wherein the determined one or more vehicles for performing the corresponding mission path are enabled to acquire digital 2D data corresponding to a flight path (see Figs. 1 – 2, 4 – 6, ¶0063, ¶0066, ¶0077, and ¶0110 - ¶0111.  In particular, see Fig. 2.  See ¶0063), Winn’s UAV mission hosting system in cooperative relay systems provides more clarification.  See Figs. 1 – 2, 5, and ¶0040.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Kreiner’s computer aided dispatcher of drones 

As to Claim 5,
Modified Kreiner substantially discloses the method of claim 4.
However, Kreiner’s computer aided dispatcher of drones fails to teach or suggest, wherein the determined one or more vehicles for performing the corresponding mission path are enabled to acquire digital 2D data corresponding to a flight path, analyze the acquired digital 2D data to detect incidents relating to the mission which require a change in a mission path.
While Shattil’s UAV’ relays in cooperative-MIMO systems discusses performing, by the selected one or more vehicles, the corresponding mission tasks, wherein the determined one or more vehicles for performing the corresponding mission path are enabled to acquire digital 2D data corresponding to a flight path (see Figs. 1 – 2, 4 – 6, ¶0063, ¶0066, ¶0077, and ¶0110 - ¶0111.  In particular, see Fig. 2.  See ¶0063), Winn’s UAV mission hosting system in cooperative relay systems provides more clarification.  See Figs. 1 – 2, 5, and ¶0040.)
Although Shattil’s UAVs’ relays in cooperative-MIMO systems discusses analyzing the acquired digital 2D data to detect incidents relating to the mission which require a change in a mission path, (see ¶0060), Winn’s UAV mission hosting system in 

    PNG
    media_image9.png
    667
    464
    media_image9.png
    Greyscale

See ¶0066, “The pre-flight insurance tap 152 may compare risk to the UAV during a mission to preset risk thresholds… In this instance, the pre-flight insurance tap 152… may even communicate directly with the relay 130 or a flight controlling tap to automatically cause the UAV to land.”  See ¶0070)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Kreiner’s computer aided dispatcher of drones with the 2D airspace analytics and resulting navigational control and UAVs’ flight plan alteration, as taught by Winn.  Motivation for combining these elements include, but are not limited to: more efficient coordinated multi-drone flight planning, thereby yielding higher collision avoidance and mitigation strategies, and more efficient and reliable flight planning.

As to Claim 11,
Modified Kreiner substantially discloses the method of claim 4, wherein one of the selected one or more vehicles communicates with another vehicle of the fleet to offload a mission task to the other vehicle.  (See Fig. 7A, and ¶0078, "the drone operations manager 125 may determine that support of the service request has completed when the selected drone 105A has returned to its staging area and no backup / secondary drone is operating as its replacement. If support of the service request has not completed (block 750), processing returns to block 745. However, if support of the service request has completed (block 750), then the drone operations manager 125 tears down (or, in other words, terminates) the communication session initiated to support the service request.”)

Claims 6 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0154536 A1 to KREINER et al. (herein after "Kreiner") in view of U.S. Patent Application Publication No. 2017/0235316 A1 to SHATTIL (herein after "Shattil"), in view of U.S. Patent Application Publication No. 2017/0083979 A1 to WINN et al. (herein after “Winn"), and further in view of U.S. Patent Application Publication No. 2019/0202568 A1 to BORUP et al. (herein after “Borup").

As to Claim 6,
Modified Kreiner substantially discloses the method of claim 4.
wherein the selected one or more vehicles are enabled to detect incidents relating to the mission which require additional data acquisition.
Therefore, Borup is introduced to combine with Kreiner to cure the gaps that Kreiner has with the claimed invention.
 Borup’s work presents a uav icing detection and mitigation control system, in which the uav utilizes a plurality of uav exterior body sensors to detect a suite of parameters inhibiting aircraft in flight.  Additionally, his system teaches strategies and solutions where the incidents associated with icing on aircraft can be reduced and ultimately eliminated.
Borup further teaches wherein the selected one or more vehicles are enabled to detect incidents relating to the mission which require additional data acquisition.  (See ¶0022 - ¶0026, "specific sensor arrangement on each specific design of UAV will preferably be provided with a new set of training data for the neural network... first layer neural network component is an estimate of the air data parameters of the UAV. This output is provided to the second layer of the air data parameter estimation technique according to embodiments, that automatically applies a calibration to the air data parameter estimates. Any inaccuracies in the sensor outputs due to wear or applying the sensor set-up to a UAV that the neural network was not specifically trained for are advantageously compensated for by the applied calibration by the second layer to thereby provide a robust and fault tolerant system.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Kreiner’s computer aided dispatcher of drones with the 

As to Claim 12,
Modified Kreiner substantially discloses the method of claim 4.
However, Kreiner’s computer aided dispatcher of drones is silent in teaching or suggesting, wherein the selected one or more vehicles are enabled to detect incidents relating to the mission which require additional data acquisition using a neural network.
Borup, on the contrary, teaches a control system wherein the selected one or more vehicles are enabled to detect incidents relating to the mission which require additional data acquisition using a neural network.  (See ¶0022 - ¶0026, "specific sensor arrangement on each specific design of UAV will preferably be provided with a new set of training data for the neural network... first layer neural network component is an estimate of the air data parameters of the UAV. This output is provided to the second layer of the air data parameter estimation technique according to embodiments, that automatically applies a calibration to the air data parameter estimates. Any inaccuracies in the sensor outputs due to wear or applying the sensor set-up to a UAV that the neural network was not specifically trained for are advantageously compensated for by the applied calibration by the second layer to thereby provide a robust and fault tolerant system.  Emphasis added.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Kreiner’s computer aided dispatcher of drones with the . 

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2017 /0154536 A1 to KREINER et al. (herein after "Kreiner") in view of U.S. Patent Application Publication No. 2017/0235316 A1 to SHATTIL (herein after "Shattil"), in view of U.S. Patent Application Publication No. 2017/0083979 A1 to WINN et al. (herein after “Winn"), in view of U.S. Patent Application Publication No. 2019/0202568 A1 to BORUP et al. (herein after “Borup"), in view of U.S. Patent Application Publication No. 2017/0193556 A1 to SHAM (herein after “Sham"), and further in view of U.S. Patent Application Publication No. 2018/0004207 A1 to MICHINI et al. (herein after “Michini").

As to Claim 13,
Modified Kreiner substantially discloses the method of claim 12.
However, Kreiner’s computer aided dispatcher of drones does not teach or suggest, capturing images by the selected one or more vehicles, 
analyzing the captured images to detect an event indicative of a need for additional information, 
adjusting a path of the vehicle to facilitate capture of images from a plurality of perspectives of the detected event, and 
capturing additional images, wherein a controller of the vehicle performs the analyzing and adjusting.

Sham’s work presents a uav image target tracking system, wherein one or more UAVs are be configured to capture one or more images of an interior of the transportation apparatus. Information regarding the transportation apparatus can be collected by the UAV(s). Such as the make and multimedia presentation capability of the transportation apparatus, in response to the images being received. Image analysis may be employed to analyze the images to obtain passenger and/or driver information. Based on the information regard the transportation apparatus, and passenger and/or driver information, one or more items can be determined for presentation to the passenger(s) and/or driver(s) in the transportation apparatus.
Sham further teaches capturing images by the selected one or more vehicles (see Fig. 3, and ¶0040, transportation apparatus image component 304), analyzing the captured images to detect an event indicative of a need for additional information (see Fig. 3, and ¶0040, "The images received by transportation apparatus image component 304 can include information readily indicating an identity of the vehicle. For example, one or more of the images may indicate a license plate number of vehicle 106a. However, this is not necessarily the only case. In certain situations, the images received by transportation apparatus image component 304 may not contain such information. To address such a situation, the transportation apparatus image component 304 may be configured to generate a control instruction to instruct the UAV, e.g., UAV 102, to recapture the images; and transmit the control instruction to the UAV 102 via UAV 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Kreiner’s computer aided dispatcher of drones with Sham’s optical image capturing element, where the image captures incidents and / or events that vary and evolve, such as the diversity of license plates that come into the uav camera’s field of view.  Doing so, facilitates uav optical image capture in a variety of airspace environments and conditions.

Michini’s work presents a uav flight system that can dynamically adjust UAV flight operations based on radio frequency (RF) signal data, as the UAV’s are especially tasked to visually inspect and optically capture images of RF transmitter towers.
Additionally, Sham teaches a method wherein it adjusts a path of the vehicle to facilitate capture of images from a plurality of perspectives of the detected event (see ¶0056, and ¶0059, "the waypoints can be selected to provide the UAV a vantage point from which to perform the inspection (e.g., capture images, sensor data, etc.) of the target object."  See ¶0077, "flight plan can specify an order for the waypoints that causes UAV 220 to take a bottoms up approach to inspecting RF transmitter tower 310... capturing optical images."  See also ¶0062, ¶0083), and capturing additional images, wherein a controller of the vehicle performs the analyzing and adjusting.  (See Fig. 6, and ¶0089, "UAV 220 can gradually fly closer to RF transmitter tower 310 and collect RF mapping data (e.g., location information, RF signal information, photogrammetry data, etc.), as described above. UAV 220 can take an optical survey of 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Kreiner’s computer aided dispatcher of drones with the optical image capturing element, where the image continues to vary and evolve, adjusting the uav flight plan accordingly, as taught by Michini.  Doing so, facilitates uav optical image capture in a variety of airspace environments and conditions.

Claim 7 – 10 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2017 /0154536 A1 to KREINER et al. (herein after "Kreiner") in view of U.S. Patent Application Publication No. 2017/0235316 A1 to SHATTIL (herein after "Shattil"), in view of U.S. Patent Application Publication No. 2017/0083979 A1 to WINN et al. (herein after “Winn"), and in further view of U.S. Patent Application Publication No. 2019/0075293 A1 to LIM et al. (herein after "Lim").

As to Claim 7,
Modified Kreiner substantially discloses the method of claim 4.
However, Kreiner’s computer aided dispatcher of drones does not teach or suggest wherein the selected one or more vehicles are enabled to perform edge processing.
Lim, on the other hand, teaches a system wherein the selected one or more vehicles are enable to perform edge processing.  (See ¶0269, "processing between a 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Kreiner’s computer aided dispatcher of drones with edge processing servers, as taught by Lim.  Doing so, facilitates more efficient data analytics processing.

As to Claim 8,
Modified Kreiner substantially discloses the method of claim 7.
However, Kreiner’s computer aided dispatcher of drones does not teach or suggest reducing, by one of the selected one or more vehicles, an acquired data set, and transmitting a resultant reduced data set to a cloud platform.
Shattil, on the other hand, teaches a system reducing, by one of the selected one or more vehicles, an acquired data set, and transmitting a resultant reduced data set to a cloud platform.  (See Fig. 1, and ¶0026 - ¶0030, "a multipath communication channel comprising multiple active scattering platforms, such as depicted in FIG. 1 by a plurality of airborne relay stations (e.g., UAVs) 111.1-111.4, 112.1-112.3, and 113.1-113.3... the BTSs 100.1-100.3 are communicatively coupled to a CP 130 configured to perform at least some of the signal-processing operations required by the BTSs 100.1-100.3, the active scattering platforms 111.1-111.4, 112.1-112.3, and 113.1-113.3, and/or the UEs 120... within a cloud computing architecture... distributed computing may be effected via devices communicatively coupled together throughout the network, such as the UEs 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Kreiner’s computer aided dispatcher of drones with the inventive element of Shattil’s data acquisition system communicatively coupled to a cloud platform, as taught by Shattil, in order to realize greater analytics and processing efficiencies.

As to Claim 9,
Modified Kreiner substantially discloses the method of claim 8.
However, Kreiner’s computer aided dispatcher of drones does not teach or suggest wherein the cloud platform transmits the resultant reduced data set to an end user.
Shattil, on the other hand, teaches a system wherein the cloud platform transmits the resultant reduced data set to an end user.  (See Fig. 1, and ¶0026 - ¶0030, "a multipath communication channel comprising multiple active scattering platforms, such as depicted in FIG. 1 by a plurality of airborne relay stations (e.g., UAVs) 111.1-111.4, 112.1-112.3, and 113.1-113.3... the BTSs 100.1-100.3 are communicatively coupled to a CP 130 configured to perform at least some of the signal-processing operations required by the BTSs 100.1-100.3, the active scattering platforms 111.1-111.4, 112.1-112.3, and 113.1-113.3, and/or the UEs 120... within a cloud computing architecture... distributed computing may be effected via devices communicatively coupled together throughout the network, such as the UEs 120.1-120.5, the active scattering platforms 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Kreiner’s computer aided dispatcher of drones with the inventive element of Shattil’s data acquisition system communicatively coupled to a cloud platform, as taught by Shattil, in order to realize greater analytics and processing efficiencies.

As to Claim 10,
Modified Kreiner substantially discloses the method of claim 8. 
However, Kreiner’s computer aided dispatcher of drones does not teach or suggest, wherein the one of the selected one or more vehicles determines an amount, a selected channel over which to transmit the resultant reduced data set to the cloud platform, and a timing for the transmission.  
Shattil, on the other hand, teaches wherein the one of the selected one or more vehicles determines an amount (see ¶0121, and ¶0126), a selected channel over which to transmit the resultant reduced data set to the cloud platform (see ¶0030 - ¶0033.  See in particular ¶0030, "the BTSs 100.1-100.3 are communicatively coupled to a CP 130 configured to perform at least some of the signal-processing operations required by the BTSs 100.1-100.3, the active scattering platforms 111.1-111.4, 112.1-112.3, and 113.1-113.3, and/or the UEs 120.1-120.5. Such signal processing can be implemented in a software-defined radio (SDR) which resides within a cloud computing architecture", and ¶0033, "a network wherein the RAN channel is provided by both terrestrial base transceiver communications (such as depicted by link 144 from BTS 100.3) and active scattering platforms (such as RAN links 143.u and 143.d from the active scattering platform group 132.3."  Emphasis added), and a timing for the transmission.  (See ¶0091, "Cooperative-MIMO communications, the channels conditions can vary in time rapidly.")
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Kreiner’s computer aided dispatcher of drones with the inventive element of Shattil’s data acquisition and transmission system communicatively coupled to a cloud platform, as taught by Shattil, in order to realize greater analytics and processing efficiencies.

Claims 15, 17, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0154536 A1 to KREINER et al. (herein after "Kreiner") in view of U.S. Patent Application Publication No. 2017/0235316 A1 to SHATTIL (herein after "Shattil").

As to Claim 15,
Kreiner is considered to disclose the method of claim 14.
However, Kreiner’s computer aided dispatcher of drones is silent in teaching or suggesting, wherein the vehicle occupancy map contains data representing one or more distinct architypes of vehicle obstacles.


It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Kreiner’s computer aided dispatcher of drones with the air traffic control and airspace situational airspace where there are a plurality of UAVs traveling, as taught by Shattil.  Motivation for combining these elements include, but are not limited to: more efficient coordinated multi-drone flight planning, thereby yielding higher collision avoidance and mitigation strategies, and more efficient and reliable flight planning.

As to Claim 17,
Modified Kreiner substantially discloses the method of claim 15.
However, Kreiner’s computer aided dispatcher of drones is silent in teaching or suggesting, wherein at least one of the one or more distinct architypes of vehicle obstacles corresponds to a legal regulation.
On the contrary, Shattil’s UAV relays in cooperative-MIMO system teaches wherein at least one of the one or more distinct architypes of vehicle obstacles air traffic control ( e.g., situational awareness, minimum required aircraft spacing, optimal spacing, max/min altitude, predetermined flight paths, intended destination, etc.), and optionally, environmental factors (e.g., weather, terrain, buildings, etc.).”  Emphasis added.  One of ordinary skill will understand that air traffic control prescribes legal regulations governing flight behavior that aircraft are expected to comply with.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Kreiner’s computer aided dispatcher of drones with the legal regulations that air traffic control prescribes, as taught by Shattil.  Motivation for combining these elements include, but are not limited to: more efficient coordinated multi-drone flight planning, thereby yielding higher collision avoidance and mitigation strategies, and more efficient and reliable flight planning.

As to Claim 19,
Modified Kreiner substantially discloses the method of claim 15.
However, Kreiner’s computer aided dispatcher of drones is silent in teaching or suggesting, wherein at least one of the one or more distinct architypes of vehicle obstacles corresponds to a geographic factor.
Conversely, Shattil’s UAV relays in cooperative-MIMO system teaches wherein at least one of the one or more distinct architypes of vehicle obstacles corresponds to a geographic factor.  (See ¶0087, and ¶0090, “optimization comprises determining UAV 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Kreiner’s computer aided dispatcher of drones with distinct architypes of vehicle obstacles corresponding to a geographic factor, as taught by Shattil.  Motivation for combining these elements include, but are not limited to: more efficient coordinated multi-drone flight planning, thereby yielding higher collision avoidance and mitigation strategies, and more efficient and reliable flight planning.

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0154536 A1 to KREINER et al. (herein after "Kreiner") in view of U.S. Patent Application Publication No. 2017/0235316 A1 to SHATTIL (herein after "Shattil"), and further in view of U.S. Patent Application Publication No. 2017/0083979 A1 to WINN et al. (herein after “Winn").

As to Claim 16,
Modified Kreiner substantially discloses the method of claim 14.
However, Kreiner’s computer aided dispatcher of drones is silent in teaching or suggesting, wherein at least one of the one or more distinct architypes of vehicle obstacles corresponds to weather.

It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Kreiner’s computer aided dispatcher of drones with the distinct architypes of vehicle obstacles corresponds to weather, as taught by Winn.  Motivation for combining these elements include, but are not limited to: more efficient coordinated multi-drone flight planning, thereby yielding higher collision avoidance and mitigation strategies, and more efficient and reliable flight planning.

Allowable Subject Matter
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be e allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion                                                                                                                 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661